Appeal by defendant from a judgment of the Supreme Court, Kings County (Maraño, J.), rendered April 3, 1991, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions regarding the adequacy of his plea allocution have not been preserved for appellate review, as he failed to raise these claims in seeking to withdraw his guilty plea in the court of first instance (see, People v Pellegrino, 60 NY2d 636; People v Berrios, 144 AD2d 566). In any event, the factual admissions made by the defendant during his plea allocution were sufficient to establish the elements of the crime to which he pleaded guilty (see, Penal Law § 160.15 [3]). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.